Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 12, 2022

The Court of Appeals hereby passes the following order:

A22A0756. CORNELIUS v. THE STATE.

      On January 31, 2019, Robert Cornelius was convicted of two counts of
aggravated sexual battery, two counts of child molestation, and one count of cruelty
to children in the first degree. The trial court denied his motion for new trial on
November 4, 2020. Although Cornelius filed a notice of appeal, it was untimely, and
we dismissed his appeal. On remand, Cornelius moved for an out-of-time appeal,
asserting that his right to an appeal had been frustrated by defense counsel’s failure
to file a timely notice of appeal. The trial court granted the motion on December 6,
2021, and this appeal followed.
      We are constrained to find that we cannot consider the merits of Cornelius’s
appeal. In Cook v. State, __ Ga. __ (Case No. S21A1270, decided March 15, 2022),
the Supreme Court of Georgia eliminated the judicially created out-of-time appeal
procedure, concluding that a trial court is “without jurisdiction to decide [a] motion
for out-of-time appeal” on the merits because “there was and is no legal authority for
motions for out-of-time appeal in trial courts.” Id. at ___ (5). This holding applies to
“all cases that are currently on direct review or otherwise not yet final.” Id. Moreover,
“pending and future motions for out-of-time appeals in trial courts should be
dismissed, and trial court orders that have decided such motions on the merits . . .
should be vacated if direct review of the case remains pending or if the case is
otherwise not final.” Id. at ___ (4).
      As required by Cook, therefore, the trial court’s December 6, 2021 order
granting Cornelius’s motion for out-of-time appeal is hereby VACATED, and this
case is REMANDED for entry of an order dismissing the motion. If Cornelius
believes that he was unconstitutionally deprived of his right to appeal, he may be able
to petition for a writ of habeas corpus to pursue relief for that claim, along with any
other claims alleging deprivation of his constitutional rights in the proceedings that
resulted in his conviction. See OCGA § 9-14-41 et seq.; Cook, supra at ___ (5)
(“Cook’s remedy, if any, lies in habeas corpus.”). Cornelius should be aware of the
possible application of the restrictions that apply to such habeas corpus filings, such
as the time deadlines provided by OCGA § 9-14-42 (c) and the limitation on
successive petitions provided by OCGA § 9-14-51.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/12/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.